Exhibit 99.906 Cert CERTIFICATION I, Jonathan Gans, Chief Executive Officer and President ofIronwood Institutional Multi-Strategy Fund LLC (the “Fund”), certify that: 1.The Form N-CSR of the Fund (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Fund. Date: January 9, 2012 /s/ Jonathan Gans Jonathan Gans, Chief Executive Officer and President (principal executive officer) CERTIFICATION I, Laurie Chatoff, Treasurer of Ironwood Institutional Multi-Strategy Fund LLC (the “Fund”), certify that: 1.The Form N-CSR of the Fund (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Fund. Date: January 9, 2012 /s/ Laurie Chatoff Laurie Chatoff, Treasurer (principal financial officer)
